 

Exhibit 10.66

INTELLECTUAL PROPERTY SALE AND ASSIGNMENT AGREEMENT

 

Explanatory Note

 

Within this Exhibit 10.66 certain identified information, indicated with
brackets, has been excluded from the exhibit as it is believed by the Company to
be both (i) not material and (ii) would likely cause competitive harm if
publicly disclosed.



 

This Intellectual Property Sale and Assignment Agreement (this “Agreement”) is
made and effective as of August 26, 2019 between Findex.com, Inc., a corporation
organized and existing under the laws of the State of Nevada with its principal
place of business located at 1313 S. Killian Drive, Lake Park, FL 33403, and its
wholly owned subsidiary, EcoSmart Surface & Coating Technologies, Inc., a
Florida corporation, their affiliates, subsidiaries, successors and assigns
(collectively the “Assignor”) and Caribbean Energy Solutions, LLC., a Puerto
Rico Limited Liability Company organized and existing under the laws Puerto Rico
with its principal place of business located at 1353 Ave., Vigoreaux, PMB 167,
Guaynabo PR 00966 (“Assignee”) (Assignor and Assignee may be referred to
hereinafter individually as a “Party” or jointly as the “Parties”).

 

WHEREAS, Assignor, as of the date hereof, is the sole holder of all rights,
title and interest in and to the product and Trade Secret intellectual property
known as “Infiniguard” (also known as “Infinigard”) (the “Subject IP”) and
currently manufactures and markets certain other coating products in relation to
which the trade secret intellectual property formulation embedded in and
underlying the Subject IP is utilized for other commercial purposes, and
identified internally within Assignor’s business operation and otherwise known
as “ECT-1090, ECT-1091 and ECT-1590”;

 

WHEREAS, while Assignor is in the business of marketing and distributing certain
coatings products for a variety of vertical markets which to various extents
rely on the Trade Secret intellectual property formulation embedded in and
underlying the Subject IP, Assignee is currently in the business of marketing
and distributing the Infiniguard product exclusively for use in the field of
Heating, Ventilation, Air Conditioning, and Refrigeration (as it relates to any
defined geographic region, the “HVAC/R” or the “HVAC/R Market”) limited to date,
however, strictly to a certain defined geographic territory;

 

WHEREAS, Assignee now desires to buy from Assignor (i) the exclusive worldwide
production and distribution rights in and to the Subject IP (i.e. without
geographic restriction/boundaries) in perpetuity for the HVAC/R Market, (ii)
direct and full ownership rights to any derivative Trade Secret intellectual
property independently developed by or on behalf of Assignee that constitutes a
variation or extension of the existing Trade Secret intellectual property
formulation embedded in and underlying the Subject IP (“Derivative Intellectual
Property”), and (iii) unrestricted but non-exclusive rights to use either the
Trade Secret intellectual property formulation embedded in and underlying the
Subject IP, or any Derivative Intellectual Property, for any worldwide products
markets in addition to the HVAC/R Market;

 

WHEREAS, Assignor intends to continue in perpetuity to develop, manufacture,
market and sell coatings IPs the intellectual property formulation embedded in
and underlying the Subject IP in vertical markets exclusive of the HVAC/R Market
from and after the date hereof;

 

WHEREAS, the Parties have been conducting business heretofore pursuant to a
certain distribution and license agreement dated June 6, 2018 pursuant to which
Assignor manufactures the Subject IP for Assignee, on a purchase order basis and
for a fixed price, and Assignee sells such Subject IP, limited only by
geographic territorial restriction, which agreement is annexed hereto as Exhibit
A and incorporated by reference herein (the “Original Distribution Agreement”);
and

 

WHEREAS, pursuant to the Original Distribution Agreement, the formula for the
Infiniguard product (the “Formula”) was placed in escrow with an escrow agent
(the “Escrow Agent”) and the Parties wish to instruct the escrow agent to
deliver the Formula to the Assignee; and

 

 

 



WHEREAS, capitalized terms used throughout this Agreement shall have the
meanings assigned to them in Section 9.1 hereof or in the Section of this
Agreement to which reference is made within Section 9.1 hereof;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed by and between
Assignor and Assignee as follows:

 

1. (a) Sale, Transfer, Conveyance and Assignment of Intellectual Property. For
and in consideration of an amount in cash equal to two hundred thousand dollars
(USD$200,000) (the “Purchase Price”), the receipt of which is hereby
acknowledged, Assignor hereby sells, transfers, conveys and assigns to Assignee
all of its worldwide rights, title and interest in and to the Subject IP,
including (i) any and all know-how, data, shop practices, trade secrets,
chemical components, constituent ingredients (as well as know-how related to how
to manufacture and produce same), ratios, formulae, information related to
sources of materials and components, and all information that is required for
the Assignee to independently manufacture and produce the Subject IP; (ii) all
past, present and future causes of action and claims for damages derived by
reason of infringement upon the Subject IP; (iii) the entire worldwide right,
title and interest in the Subject IP; (iv) direct and full ownership rights of
the Subject IP, (v) the exclusive worldwide product and distribution rights in
and to the Subject IP (i.e. without geographic restriction/boundaries) in
perpetuity for the HVAC/R Market, inclusive of all past, present and future
causes of action and claims for damages derived by reason of infringement
thereof, (vi) direct and full ownership rights to any Derivative Intellectual
Property, (vii) any and all common law or statutory Trademarks and Service
Marks, related to the Subject IP, and (viii) unrestricted but non-exclusive
rights to use either the Trade Secret intellectual property formulation embedded
in and underlying the Subject IP, or any Derivative Intellectual Property, for
any worldwide products markets other than the HVAC/R Market.

 

(b) Delivery of Subject IP

 

(i) Concurrent with the execution of this Agreement by the Parties, Assignor has
and shall continue to fully and completely disclose to Assignee, in writing or
as otherwise reasonably agreed between the Parties, any and all of the Trade
Secret information underlying the Subject IP. For purposes of this Agreement,
“Trade Secrets” shall mean the chemical composition, compounds, formulation,
ratios of chemical components and their constituent ingredients, as well as all
related, non-public information and knowledge pertaining to the formulation,
chemistry, sources of materials, know-how and practices necessary or beneficial
to independently manufacture and produce the Subject IP, including without
limitation specific mixing, batching, and manufacturing instructions and
required data and information. Within five (5) days of the date hereof, Assignor
shall fully and completely disclose to Assignee any and all additional
afore-referenced know-how, shop practices, trade secrets, chemical components
and formulae, including, but not limited to, mixing and manufacturing
instructions, data and information related to compounds, ingredients, sources of
materials and components, as well as any and all additional related information
which is required for the Assignee to independently manufacture and produce the
Subject IP.

 

 

 



(ii) Assignor agrees that within 30 days from the date hereof, Assignor will, at
the facilities of Assignor, provide a maximum of 5 business days of training to
the designees of the Assignee, so that the designees of the Assignee become
familiar with and learn the methods and protocols used to manufacture and create
the Subject IP, and more particularly, the manufacture and creation of the
Infiniguard finished product . In the event that the Assignee requests
additional days of training at the facilities of Assignor, the Assignee will pay
to Assignor an amount not to exceed $1,000 per 8 hour day, pro-rated at $125 per
hour of training.

 

2.       Transitional Manufacturing Period. For a period of no less than six (6)
months following the date of this Agreement, and continuing for so long as the
Parties mutually agree in good faith thereafter, Assignor shall, at the request
of the Assignee, manufacture the Subject IP for Assignee pursuant to the
applicable terms and conditions of the Original Distribution Agreement, with the
price per gallon of INFINIGUARD to be [*], and (b) no territorial restrictions
as to where the Assignee may sell INFINIGUARD..

 

3.       Reciprocal Confidentiality. For a period of ten (10) years from the
date hereof, each of Assignor and Assignee shall keep strictly confidential for
the benefit of the other, and shall not disclose to third parties or use in any
way that is inconsistent with the express or implied terms of this Agreement,
any confidential or Proprietary Information. Such confidentiality obligations
shall include without limitation i) not making use of such information for
purposes of manufacturing, producing, licensing, selling or offering for sale
the Subject IP or enabling third parties to do so except as expressly permitted
pursuant to this Agreement; ii) using commercially reasonable efforts to protect
the secrecy of such information from disclosure or discovery by third parties;
iii) upon one Party becoming aware of any unauthorized disclosure of
information, such Party shall immediately notify the other Party of such
information; and (iv) each Party shall fully cooperate with the other Party in
any effort undertaken to enforce either Party’s rights against third parties
under this Agreement. With respect to any information that constitutes Trade
Secrets, such obligations shall expressly extend beyond the (10) year term, and
shall continue in full force and effect in perpetuity; provided, however, that
such obligations shall not apply to information that:

 

(a) has been or becomes published to the public at large, or is now, or in the
future, generally known to the public without breach of this Agreement; and

 

(b) is required to be disclosed by applicable law, or any court or regulatory
authority, provided that reasonable prior notice of the required disclosure is
given to Assignor as promptly as possible unless the notice is prohibited by
law.

4.       Assignor Non-Compete.

 

Except as otherwise expressly or impliedly provided for herein, Assignor agrees
that it, and its successors and assigns, shall not from the date hereof,
manufacture, distribute or represent for sale or distribution any current or
future coatings products that, by any reasonable measure, compete, directly or
indirectly, with the Subject IP in the HVAC/R Market nor manufacture a coating
with the identical formulation as the Subject IP. For purposes of clarity,
Assignee acknowledges that the current formulations of coatings manufactured,
distributed and represented for sale in non-HVAC/R applications, known as
“ECT-1090, ECT-1091 and ECT-1590” are not the identical formulations as the
Subject IP.

 

5.       Certain Acknowledgements of the Parties. The Parties hereby mutually
acknowledge each of the following: 

 



 

 

(i)       Except for the Subject IP, and all intellectual property which
pertains to same, Assignee shall not, pursuant to this Agreement or otherwise,
be deemed to own, possess, or have acquired any right, title or interest in or
to Assignor’s Marks or other Intellectual Property;

 

(ii)       Nothing contained in this Agreement shall be deemed to create any
partnership or joint venture relationship between the Parties; and

 

(iii)       Neither Party has any contractual obligations with any third party
which has given rise, may give rise, or will give rise, to any obligation or
Liability upon consummation of this Agreement or any sales of the Subject IP
pursuant hereto.

 

6.       Representations and Warranties.

 

6.1       Assignee. Assignee hereby represents and warrants to Assignor as
follows:

 

(a)       Assignee is a Limited Liability Company duly organized and existing
under the laws of Puerto Rico;

 

(b)       Assignee has the full power and authority to enter into this Agreement
and to carry out its obligations hereunder;

 

(c)       Upon delivery in executed form by Assignee to Assignor, this Agreement
shall have been duly executed and delivered by Assignee and have become the
legal, valid and binding obligation of Assignee, enforceable against Assignee in
accordance with its terms; and

 

(d)       The execution and delivery of this Agreement by Assignee does not, and
the performance of this Agreement by Assignee will not (in each case, with or
without the giving of notice or lapse of time, or both), (i) conflict with or
violate the corporate charter of Assignee, (ii) conflict with or violate any Law
applicable to Assignee, (iii) require any Authorization, or filing with or
notification to, any Governmental Authority, except where the failure to obtain
any such Authorization, or to make such filings or notifications, would not have
a Material Adverse Effect on Assignee and would not prevent consummation of the
distribution relationship contemplated hereby, or otherwise prevent Assignee
from performing its obligations under this Agreement, or (iv) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, unilateral amendment, acceleration or cancellation of, or require
the consent of any third party pursuant to, any Contract, permit, franchise or
other instrument or obligation to which Assignee is a party, except for such
conflicts, violations, breaches, defaults or other occurrences, which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect on Assignee.

 

6.2       Assignor. Assignor hereby represents and warrants to Assignee as
follows:

 

(a)       Assignor is a corporation duly incorporated under the laws of the
state of Nevada;

 



 

 

(b)       Assignor has the full power and authority to enter into this Agreement
and to carry out its obligations hereunder;

 

(c)       Upon delivery in executed form by Assignor to Assignee, this Agreement
shall have been duly executed and delivered by Assignor and have become the
legal, valid and binding obligation of Assignor, enforceable against Assignor in
accordance with its terms;

 

(d)       The execution and delivery of this Agreement by Assignor does not, and
will not (in each case, with or without the giving of notice or lapse of time,
or both), (i) conflict with or violate the corporate charter of Assignor, (ii)
conflict with or violate any Law applicable to Assignor, (iii) require any
Authorization, or filing with or notification to, any Governmental Authority,
except where the failure to obtain any such Authorization, or to make such
filings or notifications, would not have a Material Adverse Effect on Assignor
and would not prevent consummation of the distribution relationship contemplated
hereby, or otherwise prevent Assignor from performing its obligations under this
Agreement, or (iv) result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any right of termination, unilateral amendment, acceleration or
cancellation of, or require the consent of any third party pursuant to, any
Contract, permit, franchise or other instrument or obligation to which Assignor
is a party, except for such conflicts, violations, breaches, defaults or other
occurrences, which individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect on Assignor;

 

(e)       Assignor has not granted to any third-party distribution and/or
manufacturing rights for the Subject IP as of the date hereof, and shall not
engage in any discussions relating thereto with any third parties from and after
the date hereof;

 

(f)       The Trade Secret protection as it relates to Subject IP is valid, and
all required steps have been duly taken to protect the integrity thereof in
accordance with applicable Law, including without limitation the documenting of
access to relevant books and records and the entering into and maintenance of
non-disclosure agreements with all parties privy to the Trade Secrets underlying
the Subject IP.

 

(g)       Assignor is not aware of any challenges (or any basis therefor) with
respect to the validity or enforceability of Trade Secret protection as it
relates to the Subject IP, and Assignor has not taken any action or failed to
take any action that would reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver, or
unenforceability of Trade Secret protection as it relates to the Subject IP.

 

(h)       Assignor possesses all right, title and interest in and to the Subject
IP, free of any claims or encumbrances, and is not bound by any restrictions or
conditions on the transfer thereof.

 

(i)       There is no lawsuit, claim, action, investigation or proceeding in
progress or, to the knowledge of Assignor, pending or threatened against
Assignor, (i) relating to and adversely affecting this Agreement or the
transactions contemplated hereby, or (ii) that would materially delay the
ability of Assignor to perform its obligations hereunder.

 

(j)       For purposes of the potential application of any bulk sales Law,
and/or any failure of compliance in relation thereto on the part of Assignor,
the transactions contemplated by this Agreement shall not be deemed to
constitute a fraudulent conveyance against which Assignor’s creditors shall have
a valid basis for challenge and unwinding.

 

 

 



(k)       Assignee will not be subject to any covenant not to sue or similar
restrictions on its enforcement or enjoyment of the rights granted hereunder in
and to the Subject IP as a result of the transaction contemplated in this
Agreement, or any prior transaction related to the Subject IP.

 

(l)        As soon as practicable, and except as required by Law as it relates
to public disclosure requirements, Assignor shall remove from its website and
any and all marketing materials or platforms any reference to its coatings
products serving the HVAC/R market.

(m)     From and after the date hereof, Assignor shall (i) use commercially
reasonable efforts to take, or cause to be taken, all actions, or to do, or
cause to be done, all things necessary, proper or advisable under applicable
Law to consummate and make effective the transactions contemplated by this
Agreement, and (ii) from time to time, at the request of Assignee, execute and
deliver, or cause to be executed and delivered, such other instruments of
conveyance and take such other actions as Assignee may reasonably request in
order to more effectively consummate the transactions contemplated hereby.

 

(n)     Assignor is in compliance with all Governmental Rules  which relate to
the Subject IP, and Assignor has not received any written notice and to the
knowledge of the Assignor, has not received any oral notification of any
asserted violation of any Governmental Laws or Rules that remains outstanding
relating to the Subject IP, that would reasonably be expected to have a Material
Adverse Effect upon the sale and use of the Subject IP,

 

 

7.       Dispute Resolution and Remedies.

 

  7.1        Applicable Law. This Agreement and the exhibits hereto shall be
governed by and interpreted and enforced in accordance with the laws of the
State of Florida, without giving effect to any choice of law or conflict of laws
rules or provisions (whether of the State of Florida or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Florida.

 

7.2       Choice of Forum and Bench Trial. The parties further, independently
and expressly, waive any right they may have to sue or be sued in any court
other than a state or federal court in the State of Florida, County and City of
Palm Beach. THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY PROCEEDING, CONTROVERSY OR DISPUTE HEREUNDER. IN THE EVENT
THAT ANY PROCEEDING, CONTROVERSY OR DISPUTE HEREUNDER, NOTWITHSTANDING THE OTHER
PROVISIONS HEREOF, PROCEEDS IN A COURT OF LAW, THE PARTIES HEREBY EXPRESSLY
CONSENT TO A BENCH TRIAL BEFORE THE JUDGE PRESIDING, WITH THE JUDGE ACTING AS
TRIER OF FACT.

 

7.3       Remedies. The Parties stipulate that any breach of any provisions of
this Agreement will cause irreparable harm and, as a result, remedies at law
will be inadequate. As such, in addition to any other remedies, in the event of
breach of any provisions of this Agreement, the non-breaching Party shall be
entitled to both temporary and permanent injunctive relief without the necessity
of proving actual damages or posting bond.

 

 



 

8.       Indemnification.

 

(a) Survival.  All representations and warranties of Assignee and Assignor
contained herein or made pursuant hereto shall survive indefinitely.  The
covenants and agreements of the Parties hereto contained in this Agreement shall
survive and remain in full force for the applicable periods described therein
or, if no such period is specified, indefinitely.  Any right of indemnification
pursuant to this Article 8 with respect to a claimed breach of a representation,
warranty or covenant shall expire at the date of termination of the
representation, warranty or covenant claimed to be breached, unless on or prior
to such expiration date the Party from whom indemnification is sought has
received notice of a good faith claim in accordance with the provisions of
Article  7.

 

    (b) Indemnification by Assignor. Assignor shall indemnify Assignee and its
Affiliates and their respective officers, directors, employees, agents,
successors and assigns against, and shall hold them harmless from, any Loss to
the extent such Loss arises from or in connection with the following:

 

(i) any misrepresentation or incorrectness in or breach by Assignor of any
representation or warranty made by it contained in this Agreement;

 

(ii) any non-fulfillment or breach by Assignor of any of its covenants or
agreements contained in this Agreement;

 

             (c) Indemnification by Assignee. Assignee shall indemnify Assignor
and its Affiliates and their respective officers, directors, employees, agents,
successors and assigns against, and shall hold them harmless from, any Loss to
the extent such Loss arises from or in connection with the following:

 

(i) any misrepresentation or any incorrectness in or breach by Assignee of any
representation or warranty made by it contained in this Agreement. or

 

(ii) any non-fulfillment or breach by Assignee of any of its covenants contained
in this Agreement;



 

            (d) Procedure for Indemnification

 

  (i)  In order for an indemnified party under this Article 8 (an "Indemnified
Party") to be entitled to any indemnification provided for under this Agreement,
such Indemnified Party shall, promptly following the discovery of the matters
giving rise to any Loss, notify the indemnifying party under this Article 8 (the
"Indemnifying Party") in writing of its claim for indemnification for such Loss,
specifying in reasonable detail the nature of such Loss and the amount of the
liability estimated to accrue therefrom (the "Indemnification Claim
Notice"); provided, however, that failure to give such prompt notification shall
not affect the indemnification provided hereunder except to the extent the
Indemnifying Party will have been actually prejudiced as a result of such
failure.  Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, within five (5) Business Days after the Indemnified Party's receipt of
such request, all information and documentation reasonably requested by the
Indemnifying Party with respect to such Loss.

 



 

 

           (ii) If the indemnification sought pursuant hereto involves a claim
made by a Third Party against the Indemnified Party (a "Third Party Claim"), the
Indemnifying Party shall be entitled to participate in the defense of such Third
Party Claim and, if it so chooses within forty-five (45) days after its receipt
of an Indemnification Claim Notice ("Notice Period"), to assume the defense of
such Third Party Claim with counsel selected by the Indemnifying
Party; provided, however, that the Indemnifying Party shall not be entitled to
assume the defense of any Third Party Claim to the extent such claims involve or
seek injunctive or other relief that does not involve solely monetary
obligations or involve a criminal matter, and provided, further that the
Indemnified Party shall be permitted to take any actions necessary in the
defense of such Third Party Claim during such Notice Period, if the Indemnifying
Party has not yet assumed the defense of the Third Party Claim, and when
practicable, the Indemnified Party shall provide prior notice of such action to
the Indemnifying Party.  Should the Indemnifying Party so elect to assume the
defense of a Third Party Claim, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense.  The
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense thereof.  If the Indemnifying
Party chooses to defend or prosecute a Third Party Claim, all of the Parties
hereto shall cooperate in the defense or prosecution thereof.  Such cooperation
shall include (i) the retention and (upon the Indemnifying Party's request) the
provision to the Indemnifying Party of records and information which are
reasonably relevant to such Third Party Claim and reasonably available to the
Indemnified Party, and (ii) making relevant employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder; provided, that the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

 

`           (iii) If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, to the extent that it involves any agreement, performance or
observance by the Indemnified Party, the Indemnifying Party shall not agree to
such agreement, performance of observance without the Indemnified Party's prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed).  Further, with respect to all Losses in connection with Third Party
Claims where the Indemnifying Party has assumed the defense or prosecution of
the Third Party Claim in accordance with Paragraph  above, the Indemnifying
Party shall not be liable for any settlement of other disposition of such Losses
by an Indemnified Party that is reached without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.  Whether or not the Indemnifying Party will have assumed
the defense of a Third Party Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party's prior written consent (which shall not be
unreasonably withheld, conditioned or delayed).  If the Indemnifying Party
chooses not to defend or prosecute any Third Party Claim, no Indemnified Party
shall admit any liability with respect to, or settle, compromise or discharge,
any Third Party Claim without the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld, conditioned or
delayed).



 

 

           (iv) Without limiting Paragraph 8(d)(iii)), any Indemnified Party
shall be entitled to participate in, but not control, the defense of such Third
Party Claim and to employ counsel of its choice for such purpose; provided,
however, that such employment shall be at the Indemnified Party's own expense
unless (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Paragraph 8(d)(iii) 
(in which case the Indemnified Party shall control the defense).  The reasonable
and verifiable costs and expenses incurred pursuant to Paragraph 8(d)(iii), 
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any Third Party Claim shall be reimbursed promptly upon
receipt of appropriate documentation relating thereto by the Indemnifying Party,
without prejudice to the Indemnifying Party's right to contest the Indemnified
Party's right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

9.       Miscellaneous.

 

9.1       Definitions. For purposes of this Agreement, the following terms, when
appearing in their capitalized forms as follows, shall have the correspondingly
assigned meanings:

 

 (a)  “Affiliate” – with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled By, or is Under Common Control With, such specified Person.

 

(b)  “Agreement” – this Intellectual Property Sale and Assignment Agreement, as
it may be duly amended from time to time in accordance with the terms hereof.

 

 

(c) “Authorization” – any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Authority or pursuant
to any Law.

 

(d) “Contract” – any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order and
purchase order.

 

(e) “Damages” – all demands, claims, assessments, losses, damages, costs,
expenses, Liabilities, Orders, decrees, rulings, awards, fines, sanctions,
penalties, charges, Taxes and amounts paid or payable in settlement, including,
without limitation, (i) interest on cash disbursements in respect of any of the
foregoing at the Applicable Rate, compounded annually, from the date each such
cash disbursement is made until the Person incurring the same shall have been
indemnified in respect thereof, and (ii) reasonable costs, fees and expenses of
attorneys, accountants and other agents of the relevant Person.

 

 

 



(f) "Event of Force Majeure" – any event beyond the control of Assignor and
Assignee, which prevents either or both of them from complying with any of their
respective obligations under this Agreement, including but not limited to (i)
acts of God (including, e.g., without limitation, unintentional fires or
explosions, earthquakes, drought, tidal waves and floods, specific incidents of
exceptional adverse weather conditions in excess of those which were materially
worse than any others encountered in the relevant places at the relevant time of
year during the twenty (20) years prior to the date of this Agreement), (ii)
international embargo, industrial action or blockade, (iii) international
hostilities (whether pursuant to declaration of war or not), military invasion,
acts of aggression by foreign nations, mobilization or requisition of military
troops, rebellion, international war, revolution, insurrection, or military or
usurped power, or civil war, (iv) contamination by radio-activity from any
nuclear fuel, or from any nuclear waste from the combustion of nuclear fuel,
radio-active toxic explosive, or other hazardous properties of any explosive
nuclear assembly or nuclear component of such assembly, (v) civil riot,
commotion, or disorder, (vi) industrial or commercial strikes, slow-downs, or
lock outs, unless solely restricted to employees of one of the Parties, (vii)
acts or threats of domestic or international terrorism, (viii) interruption or
discontinuation of electrical power supply not due to any failure on the part of
the affected Party, or (ix) other unforeseeable circumstances beyond the control
of the Parties against which it would have been unreasonable for the affected
Party to have taken precautions and which the affected Party could not have
reasonably avoided even by using its best efforts.


                                     (g) “Governmental Authority” – any entity
or body exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to United States federal, state,
local, or municipal government, foreign, international, multinational or other
government, including any department, commission, board, agency, bureau,
subdivision, instrumentality, official or other regulatory, administrative or
judicial authority thereof, and any non-governmental regulatory body to the
extent that the rules and regulations or Orders of such body have the force of
Law.

 

(h) “Intellectual Property” – (i) Proprietary Information, (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith, (iii)
documentation, advertising copy, marketing materials, web-sites, specifications,
mask works, drawings, graphics, databases, recordings and other works of
authorship, whether or not protected by Copyright, (iv) software, and (v)
Intellectual Property Rights, including all Patents, copyrights, Marks, trade
secret rights, mask works, moral rights or other literary property or authors
rights, and all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing.

 

(I) “Intellectual Property Rights” – all forms of legal rights and protections
that may be obtained for, or may pertain to, any Intellectual Property in any
country of the world.

 

(j) “Law” – any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.

 

(k) “Liabilities” – any liability, indebtedness or obligation of any kind,
whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether secured or unsecured, whether joint or several, whether due or to become
due, whether vested or unvested, including any liability for Taxes.

 

(l) “Assignee” – shall have the meaning specified in the preamble to this
Agreement.

 

 



 

(m) “Assignor” – shall have the meaning specified in the preamble to this
Agreement.

 

(n) “Material Adverse Effect” – with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence, or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of operations of such Person, (b) impairs the ability of such Person to
perform its obligations under this Agreement, or (c) shall or is reasonably
likely to delay or affect the performance of its obligations under this
Agreement, or any part hereof.

 

(o) “Notice” – any required notice under this Agreement in relation to which
compliance is mandated pursuant to Section 9.2 of this Agreement.

 

(p) “Order” – any award, injunction, judgment, decree, stay, order, ruling,
subpoena or verdict or other decision entered, issued or rendered by any
Governmental Authority.

 

(q) “Party/ies” – shall have the meaning specified in the preamble to this
Agreement.

 

(r) “Patents” – letters patent, patent applications, provisional patents, design
patents, PCT filings, invention disclosures and other rights to inventions or
designs.

 

(s) “Person” – an individual, corporation, partnership, limited liability
company, trust, unincorporated association, Governmental Authority, individual,
or any political subdivision, agency or instrumentality of a Governmental
Authority, or any other entity, body or institution.

 

(t) “Point of Delivery” – unless otherwise agreed to in writing by Assignor in
relation to any one or more given purchase orders, Assignor’s facility at 1313
S. Killian Drive, Lake Park, FL 33403.

 

(u) “Proceeding” – any action, suit, claim, hearing, arbitration, mediation,
proceeding (public or private) or investigation being initiated or pursued by
any Governmental Authority or other Person.

 

(v) “Proprietary Information” – collectively, inventions (whether or not
patentable), Trade Secrets, technical data, formulae, formula ratios, sources of
materials, shop practices, manufacturing methods, chemical compounds, databases,
Customer lists, designs, tools, methods, processes, technology, ideas, know-how,
source code, product road maps and other proprietary information and materials.

 

(w) “Purchase Price” – shall have the meaning specified in Paragraph1 of this
Agreement.

 

(x) “Subject IP” – shall have the meaning specified in Paragraph 1 of the
recitals to this Agreement.

 

 

 



(y) “Tax” or “Taxes” – any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental (including taxes under
Code §59A), profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, unemployment, social security,
workers’ compensation, capital, premium, and other taxes, assessments, customs,
duties, fees, levies, or other governmental charges of any nature whatever,
whether disputed or not, together with any interest, penalties, additions to
tax, or additional amounts with respect thereto.

 

    (z) “Trade Secrets” – shall have the meaning specified in Section 1 of this
Agreement

 

(aa) “USD$” – United States dollars.

 

9.2       Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given: (a) on the date established by the sender as having
been delivered personally; (b) on the date delivered by FedEx, UPS, or USPS, as
established by the sender as per courier receipt; (c) on the date sent by email
as a file attachment in .pdf format; or (d) on the fifth (5th) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Any such communications, to be valid, must be addressed as follows:

 

If to Assignor:

 

RexPro Sealers and Coatings, Inc.

1313 South Killian Drive

Lake Park, FL 33403

Attn: Steven Malone, President

Email: smalone@ecosmartsurfaces.com

 

If to Assignee:

 

Caribbean Energy Solutions, LLC

 Attn: Jason Morgan

 1353 Ave. Vigoreaux, PMB 167

Guaynabo, Puerto Rico 00966

Email: info@caribbeanenergysolutions.com

With a copy to: jason@caribbeanenergysolutions.com

 

… or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party in
accordance with this paragraph. If more than one method for sending notice as
set forth above is used, the earliest notice date established as set forth above
shall control.

 

9.3       Publicity.  Neither Party shall make any public announcement
concerning, or otherwise publicly disclose, any information with respect to the
transactions contemplated by this Agreement or any of the terms and conditions
hereof without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, conditioned or delayed, provided, however, that
either Party shall maintain the right to make any public disclosure concerning
the transactions contemplated hereby that in the opinion of such Party's counsel
may be required by applicable Law or the rules of any stock exchange or
interdealer quotation service on or through which such Party's or its
Affiliates' securities trade.

 

 

 



9.4       Advice of Counsel.  The language in all parts of this Agreement shall
be deemed to be the language mutually arrived at by the Parties, together with
their respective counsel, and this Agreement shall not for this reason be
construed against either Party by virtue of its role as the drafter thereof. 

 

9.5       Amendments and Waivers.  This Agreement may not be amended except by
an instrument in writing signed on behalf of each Party; provided, however,
that, by way of instrument in writing, Assignee or Assignor may waive compliance
by the other Party with any term or provision of this Agreement that such other
Party is or shall have been obligated to comply with or perform.

 

9.6       Assignment.

(a)  Neither Party may assign any or all of its rights or obligations under this
Agreement without the other Party's prior written consent; provided, however,
that (i) either Party may assign any or all of its rights or obligations under
this Agreement to an Affiliate of such Party, (ii) Assignee may license, assign,
subcontract or delegate to any Affiliate all or part of the rights and
obligations of Assignee under this Agreement and (iii) either Party may assign
all of its rights or obligations under this Agreement to a Third Party to which
such Party has sold all or substantially all of its assets relating to this
Agreement.

 

   (b)  In the event that a Party assigns any of its rights and obligations
hereunder to an Affiliate or Third Party, the assigning Party shall, at the
request of the non-assigning Party, enter into, or cause such Third Party to
enter into, such supplemental agreements pursuant to which such Third Party will
expressly assume all of the obligations of the assigning Party hereunder.  For
purposes of clarity, any assignment to a Third Party pursuant to this Paragraph
9.6(b), shall not be a violation of Paragraph 3 above ( Reciprocal
Confidentiality).

 

   (c)  This Agreement shall be binding upon and inure to the benefit of the
Parties, and their respective successors and permitted assigns.

 

9.7       Third Party Beneficiaries.  Except as specifically provided herein,
this Agreement is intended solely for the benefit of the Parties and their
respective successors or permitted assigns, and it is expressly not intended to
confer upon any Person other than the Parties any rights or remedies hereunder.

 

9.8       Counterparts. This Agreement may be executed and delivered (including
by email transmission in .pdf format) by the Parties in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
both of which taken jointly shall constitute one and the same agreement.

 

9.9       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between them with respect thereto, except
with respect to the applicable provisions of Paragraph 2 herein.

 

 

 



9.10     Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Governmental Rule or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties hereto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

10. Release of Escrow Concurrent with the execution of this Agreement, the
Parties will execute an instruction letter (the “Instruction Letter”) to
Guard-IT Corporation, the Escrow Agent for the Formula, thereby directing the
Escrow Agent to deliver the Formula to the Assignee and terminating the Escrow
Agreement. A copy of the form of Instruction Letter is attached to this
Agreement as Exhibit B. In the vent further documentation is required by the
Escrow Agent to carry out the purpose of this Paragraph 10, the Parties agree to
cooperate and provide such documentation. 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth in the preamble to this Agreement.

 

 

 

 

(Signatures on Next Page)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

FINDEX.COM, INC.  CARIBBEAN ENERGY SOLUTIONS, LLC
By:_____________________________________ 
By:_____________________________________ Steven Malone    President & Chief
Executive Officer  Member      Date:___________________________________ 
Date:___________________________________      EcoSmart Surface & Coating
Technologies, Inc.    By:_____________________________________    Steven Malone,
President         Date:___________________________________   



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

Guard-IT Corporation

1250 S Capital of Texas Hwy

Building 3, Ste 400

Austin, Texas 78746

 

Attention: William J. Ford, CEO

 

Re: Intellectual Property Escrow Agreement (“Agreement”) dated June 8, 2018, by
and among; Guard-IT Corporation (“Guard-IT”), a Texas corporation, Findex.com,
Inc. ((inclusive of its subsidiary EcoSmart Surface & Coatings Technologies
("Depositor"), a Nevada corporation; and Caribbean Energy Solutions, LLC
(“Beneficiary”), a Puerto Rico limited liability company.

 

Dear Mr. Ford:

 

In accordance with Paragraph 3.1 of the Agreement, you are hereby authorized and
directed to immediately release and deliver the escrowed property (the
“Formula”) currently held by you pursuant to the Agreement to:

 

Caribbean Energy Solutions, LLC

Attn: Jason Morgan

 1353 Ave. Vigoreaux, PMB 167

Guaynabo, Puerto Rico 00966

Email: info@caribbeanenergysolutions.com

 

Please advise when you have delivered the Formula to the above recipient.

 

Very truly yours,

 

Findex.com, Inc.

 

By:_________________________

Steven Malone, CEO

 

 

EcoSmart Surface & Coating Technologies, Inc.

 

 

By: ________________________

Steven Malone, CEO

 

 

 



 

 

 

 

 

 



 

 



